Mr. Justice Gabbert
delivered the opinion of the court:
Plaintiff in error brought a suit for damages against defendant in error, to recover for personal injuries, claimed to have been caused by the negligence of the latter. The cause came on for trial before a jury, and at the close of her case, the defendant moved for a non-suit, on the ground that she failed to show that her injury was due to' the negligence of the defendant. This motion was sustained.
We áre of the opinion that the testimony on behalf of plaintiff was sufficient to require the court to submit to the jury, for their determination, whether her injury was caused by the negligence of The Tramway Company. The judgment of the District Court is reversed, and the cause remanded for a new trial.

Judgment reversed.

Mr. Chief Justice Musser and Mr. Justice Garrigues concur.